Matter of Trevor S. (2015 NY Slip Op 07279)





Matter of Trevor S.


2015 NY Slip Op 07279


Decided on October 7, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2014-11252
2014-11253
 (Docket No. D-7525-14)

[*1]In the Matter of Trevor S. (Anonymous), appellant.


Carol Kahn, New York, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Fay Ng and Ronald E. Sternberg of counsel), for respondent.

DECISION & ORDER
Appeals from (1) an order of fact-finding of the Family Court, Kings County, (Jacqueline D. Williams, J.), dated July 1, 2014, and (2) an order of disposition of that court dated November 12, 2014. The order of fact-finding, insofar as appealed from, after a hearing, determined that Trevor S. committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of a weapon in the second degree, criminal possession of a firearm, criminal possession of stolen property in the fourth degree, and criminal possession of a weapon in the fourth degree. The order of disposition, after a hearing, adjudicated Trevor S. to be a juvenile delinquent.
ORDERED that the appeal from the order of fact-finding is dismissed, without costs or disbursements, as that order was superseded by the order of disposition and is brought up for review on the appeal from the order of disposition; and it is further,
ORDERED that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]), criminal possession of a firearm (Penal Law § 265 .01-b), criminal possession of stolen property in the fourth degree (Penal Law § 165.45[2]), and criminal possession of a weapon in the fourth degree (Penal Law § 265.01[1]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Tiyana D.R., 130 AD3d 833; cf. CPL 470.15 [5]), we nevertheless accord deference to the fact-finder's opportunity to view the witnesses, hear the testimony, and observe demeanor (see Matter of Darnell C., 66 AD3d 771, 772; cf. People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the Family Court's determination with respect to the sustained charges was not against the weight of the evidence (see Family Ct Act § 342.2[2]; cf. People v Romero, 7 NY3d 633, 644-645).
The appellant's remaining contentions are without merit.
DILLON, J.P., CHAMBERS, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court